NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed December 1, 2021 have been received and considered by Examiner.

OBJECTIONS / REJECTIONS
The objections and 35 U.S.C. 112 rejections have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed December 1, 2021.

Allowable Subject Matter
Claims 1-8 and 16-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or suggest, and a search of the prior art did not uncover, a reference or combination of references that teach or suggest, a bale as claimed in claim 1, and a method of forming the bale as claimed in claim 16, including such a bale as claimed of a continuous tube of paperboard where the continuous tube of paperboard is flattened 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782